Kellam, J.
I concur in the decision of this case. The statute of the state known as the “Prohibitory Law” is, so far as this case is concerned, directed against the sale, as a beverage, of “any spirituous, malt, vinous, fermented, or other intoxicating liquors.” As one of the means of enforcing such prohibition, section 13 makes the place where such intoxicating liquors are sold or kept for sale a common nuisance. It is plain that, to convict any place as a nuisance under this section, liquors of the prohibited class must be shown to have been sold or kept for sale at such place. The record is certified as containing all the evidence introduced upon the trial; so that the findings of fact of the trial court must stand upon the evidence, unaided by any presumption of sufficiency. The evidence of Sundback is that he found on the premises certain hogsheads and beer kegs, and malt, barley, ice, hops, and corn meal. It is not shown whether the hogsheads and kegs were empty or filled, or that they appeared to contain any contents whatever. Smith bought a “keg of beer,” and ’‘used” some of the contents. Whether he drank it, or used it in some other way, or for some other purpose than as a beverage, is not attempted to be shown. Gushard “got some beer,” — “a keg of beer” What he got it for, or what he did with it, is *49left entirely to conjecture. The selling of intoxicating liquors as a beverage is made a crime by the law, and the place where they are so sold or kept for sale, a common nuisance; and it is not reasonable or right to expect courts, even though they may be in active sympathy with the law, to reverse every presumption of innocence that has for ages attached in criminal cases, and hold a defendant guilty because the circumstances are simply consistent with his guilt. In this case the defect is not in the law itself, but in the theory that it requires little or no evidence of guilt to convict under it. I think I should hold, with the majority of' the court, that in these days the simple term “beer,” unexplained and unaccompanied by any evidence as to its quality or appearance, or the character of the place where it is kept or sold, does not necessarily mean a malt or intoxicating liquor. It has so been held very recently by courts of the highest standing. See Blatz v. Rohrback, 116 N. Y. 450, 22 N. E. 1049; Hansberg v. People, 120 Ill. 21, 8 N. E. 857. Other courts, however, have held differently, and I prefer to rest my concurrence in the decision of this case on the ground which I have indicated.